 In the Matter of AMERICAN SALES BOOKCOMPANY,INC.andINTER-NATIONAL TYPOGRAPHICAL UNIONCase No. B-1799.-Decided May 7,1940Printed Forms Manufacturing Industry-Investigation of Representatives:con-troversy concerning representation of employees:refusal by employer to recognizeunion as exclusive representative-UnitAppropriatefor Collective Bargaining:all composing-room employees,excludingsupervisors, clerks,proofreaders, matreaders, electroplater apprentices,and all other apprentices having less than oneyear's experiencein composing-room work-ElcetronOrderedMr. Edward D. Flaherty,for the Board.Franchot, Runals, Cohen, TaylorcCRickert,byMr. Thomas J.Rickert,ofNiagaraFalls, N. Y., for the Company.Mr. Alfred J. Whittle,of Tuckahoe, N. Y., for the Union.Mr. Willard Young Morris,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 8, 1939, International Typographical "Union, herein calledthe Union, filed with the Regional Director for the Third Region(Buffalo,New York) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofAmerican Sales Book Company, Inc., Niagara Falls, New York, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On April 8, 1940,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On April 10, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to notice a hearing was held at Buffalo, New York, on April23 N. L. R. B, No. 53.63R AMERICANSALES BOOKCOMPANY, INC.63918, 194&, before Berdon M. Bell, the Trial Examiner duly designatedby the Board.The Board and the Company were represented bycounsel and the Union by its representatives.All participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing the Trial Examiner madeseveral rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYAmerican Sales Book Company, Inc., is a Delaware corporationwith its principal offices and plant at Niagara Falls, New York.,,TheCompany is engaged in the manufacture and sale of printed forms,carbon paper, and mixed carbon composition materials and in thedevelopment and sale of autographic register machines and other ma-chine equipment and accessories.The principal raw materials usedby the Company at its Niagara Falls plant are paper, waxes, oils,greases, dyes, colors, inks, boxes, wire, wrapping paper, gum tape,chipboard, and glue. In 1939 the Company purchased more than5000 tons of raw materials, 30 per cent of which were shipped to theCompany's Niagara Falls plant from points outside the State of NewYork.During- the same year. more than 5000 units of autographicregister machines and accessory attachments and equipment were re-ceived at the Niagara Falls plant, 95 per cent of which were shippedfrom points outside the State of New York.During 1939 the Com-pany shipped from its Niagara Falls plant more than 5000 tons ofprinted forms, carbon paper, and mixed carbon composition materials,more than 80 per cent of which were shipped to points outside theState of New York. Of the more than 5000 units of autographicregistermachines and accessory attachments which were processedat the Niagara Falls plant during 1939 more than 83 per cent wereshipped to points outside the State of New York.II.THE ORGANIZATION INVOLVEDInternational Typographical Union is a labor organization, ad-mitting to membership employees of the Company working in acomposing room.1 The Companyalso owns and operates a plant atElmira, New York. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONIn its petition the Union alleged that the Company refused to bar-gain with the Union as the exclusive representative of its composing-room employees, although the Union represents a majority of suchemployees.The Company's position at the hearing was that it doesnot know whether the Union represents a majority of such employeesand desires that the Board determine the matter.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITExcept as to three employees, concerning whom there is disagree-ment, the Company and the Union stipulated that an appropriate unitconsists of all the Company's composing-room employees, excludingsupervisors, clerks, proofreaders,mat readers, and an apprenticeelectroplater.2We see no reason for departing from the agreement ofthe parties concerning the scope of the unit.The three employees as to whom there is disagreement are appren-tices of less than one year's experience in composing-room work.TheUnion opposes their inclusion in the unit on the grounds that (1)they are ineligible to apprentice membership in the Union until theyhave completed one year at composing-room work; 2 and (2) theUnion's constitution and bylaws prohibit it from representing suchemployees, and'ih the numerous contracts which it has with employersit has not bargained on behalf of apprentices of less than one year'sexperience.The Company urges their inclusion, stating that (1) theCompany considers them permanent employees, all of them havingcompleted the Company's three-month probationary employmentperiod; and (2) their work is similar in nature to the work of other2 The stipulation of the parties concerning the bargaining unit is based on a 3-page listof the composing-room employees,showing their respective work classifications.The em-ployees stipulated as excluded from the unit appear on page 3 of said listS One year's experience at composing-room work in the trade,and not for a particularemployer,is required. AMERICAN SALES BOOK COMPANY, INC.641apprentices of more than a year's experience.While apprentices ofless than one year's experience might properly be included in a bar-gaining unit consisting of composing-room employees, we find thatthey should be excluded from the unit under the circumstances of thiscase, in view of the- Union's long practice in the industry of not bar-gaining for such apprentices, the Union's eligibility rules, and the factthat the exclusion of such employees.from the unit is not permanentbut merely until one year's experience in composing-room work hasbeen acquired.We find that the Company's composing-room employees, excludingsupervisors, clerks, proofreaders, mat readers, electroplater appren-tices and all other apprentices having less than one year's experiencein composing-room work, constitute a unit appropriate for the pur-poses of collective bargaining, and that said unit will afford to suchemployees the full benefit of their right to self-organization and tocollective bargaining, and otherwise effectuate the policies'of the Act.VI. DETERMINATION OF REPRESENTATIVESWe find that an election by secret ballot will best resolve the ques-tion concerning representation.The Company and the Union agreedat the hearing that the Board should determine the date upon whicheligibility to vote in the election should be determined.We see noreason why eligibility should not be determined as of the pay-rollperiod immediately prior to the date of the Direction of Electionherein.We shall direct that the employees in the appropriate unit duringthe pay-roll period immediately preceding the date of the Directionof Election herein, including employees who did not work during suchpay-roll period because they were ill or on vacation and employees whowere then or have since been temporarily laid off, and excluding thosewho have since quit or been discharged for cause, shall be eligible tovote in the election.Upon the above findings of fact and upon the entire record in thecase the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of American Sales Book Company, Inc.,Niagara Falls, New York, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.All the Company's composing-room employees, excluding super-visors, clerks, proofreaders, mat readers, electroplater apprentices,and all other apprentices having less than a year's experience in com- 642DECISIONS"OF -NATIONAL LABORRELATIONS. BOARDposing.-room work, constitute a unit appropriate for, the purposes^ofcollective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purpose of collective bargaining withAmerican Sales Book Company, Inc., Niagara Falls, New York, an.election by secret ballot shall be conducted as soon as possible but notlater than thirty (30) days from the date of this Direction under the'direction and supervision of the Regional Director for the Third Re-gion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Regula-tions, among all the Company's composing-room employees who wereemployed by the Company during the pay-roll period next precedingthe date of this Direction of Election, including employees who didnot work-during such pay-roll period because they were ill or on vaca-tion and employees who were then or have since been temporarily-laid off, but excluding supervisors, clerks, proofreaders, mat readers,electroplater apprentices, and all other apprentices having less thanone year's experience in composing-room work, to determine whetheror not they desire to be represented for the purposes of collective bar-gaining by International Typographical Union.